Citation Nr: 0722478	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-00 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for heart transplant 
secondary to exposure to Agent Orange. 

2.  Entitlement to service connection for heart transplant as 
secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of fever.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in January 2007; a transcript 
is of record. 

The issues of entitlement to service connection for heart 
transplant and hypertension as secondary to service-connected 
diabetes mellitus are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not relate the 
veteran's heart transplant to his fevers, herbicide exposure, 
or any other incident of the veteran's service.

3.  The veteran's hypertension has been attributed to his 
heart transplant medication.  

4.  By an unappealed decision dated in September 1970, the RO 
denied the veteran's claim of entitlement to service 
connection for a residuals of fever. 	

5.  Evidence submitted subsequent to the September 1970 
decision is cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim for 
service connection for residuals of fever and does not raise 
a reasonable possibility of substantiating the claim.  		


CONCLUSIONS OF LAW

1.  A heart transplant was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2006); 38 C.F.R §§ 3.159, 3.303 (2006).  

2.  Hypertension was not incurred or aggravated during active 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.159, 3.303 (2006).  

3.  The rating decision of September 1970 is final.  38 
U.S.C.A. § 4005(c) (West 1964); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1970). 

4.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
residuals of fever.  38 U.S.C.A. 
§§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2006).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in February 2004, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also requested that the 
veteran send any evidence in his possession that pertained to 
the claim.   

In correspondence dated in April 2006 the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Next, the Board considers whether the veteran has been 
notified of the specific requirements for reopening 
previously disallowed claims.  The February 2004 VCAA letter 
was silent for the requirements needed to reopen the 
veteran's previously denied claim for residuals of fever.  
Despite the omission, the veteran has demonstrated actual 
knowledge of the requirements and to proceed would not 
constitute prejudicial error for the following reasons.

The veteran's original service connection claim was 
previously denied because the veteran's in-service fever was 
considered to be a transitory condition.  Thus, evidence 
needed to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial would consist of evidence that the veteran's 
condition in service was not transitory, but rather the 
beginning of a chronic condition.  In support of his claim, 
the veteran testified at his travel board hearing that he 
first experienced fevers in service and that they occurred 
annually for many years after that.  The veteran also 
expressed his opinion that the fevers may have been related 
to his heart transplant and hypertension.  This testimony 
shows that the veteran had actual knowledge of the evidence 
necessary to reopen the claim and establish entitlement to 
the underlying claim for the benefits sought.  Kent, 20 Vet. 
App. at 9 (2006).  Remanding for further notice would serve 
no purpose.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records, VA Medical Center (VAMC) treatment records, and 
personnel records.  The RO also provided the veteran with a 
VA examination, a report of which has been associated with 
the claims file.  At the veteran's travel board hearing, he 
recalled being treated for the claimed conditions shortly 
after his discharge from service.  The veteran expressed 
doubt that records of that treatment were available.  In any 
event, the veteran has not provided VA with enough 
information about these records to permit VA to attempt to 
obtain them on the veteran's behalf.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.

II.  Service Connection

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Evidence and Analysis

The veteran's contentions regarding his claims for service 
connection for a heart transplant and hypertension are found 
in the transcript of his travel board hearing.  At the 
hearing, the veteran claimed that the heart transplant was 
related to either his fevers or his service-connected 
diabetes mellitus.  The veteran claimed that his fevers began 
in service, that he experienced them annually thereafter, and 
that the medication he took for his heart transplant had 
resulted in hypertension.  

The medical evidence pertaining to these claimed conditions 
is found in private medical records, VAMC treatment records, 
a letter from Dr. C.S., and the April 2004 VA examination 
report.  

The letter from Dr. C.S., the veteran's primary care provider 
at the VAMC, included a description of the veteran's current 
conditions.  In the letter, which was dated in August 2003, 
Dr. C.S. stated that although the veteran's cardiac function 
remained good after his heart transplant in 1994, he had many 
other medical problems.  Some of these problems included 
coronary artery disease, diabetes, and hypertension secondary 
to cyclosporine.  Although Dr. C.S. attributed the veteran's 
hypertension to the drug the veteran took for his heart 
transplant, he did not provide an opinion as to the etiology 
of the heart transplant.  As a result, this letter does not 
weigh in favor of granting service connection.

The VAMC treatment report and private medical records also 
provide no support for the veteran's claims.  The private 
medical records from Tuality Community Hospital showed that 
in September 1992, he was treated for cardiac arrest.  In the 
veteran's discharge summary, dated in October 1992, Dr. M.W. 
noted that the veteran had a history of cardiomyopathy.  Lab 
reports from the hospital also showed that upon admission, 
the veteran's glucose was 229.  

The VAMC treatment records reflected ongoing treatment for, 
among other things, diabetes and heart disease.  The 
treatment records included a discharge summary, dated in 
September 2005, in which it was reported that the veteran had 
been admitted for one night for high blood glucose.

Although the records from Tuality Community Hospital and from 
the VAMC show that the veteran has received treatment for, 
and continues to suffer from various chronic conditions, 
nothing in these records links any of the claimed conditions 
to his service-connected diabetes, his fevers, or any other 
incident of service.  To the contrary, these records are 
silent for etiologies of any of the claimed conditions with 
the exception of hypertension, which has been attributed to 
the medication cyclosporine that the veteran takes for his 
heart transplant.

Finally, the Board has considered the VA examination report, 
but this too fails to support the veteran's claims.  In the 
report, Dr. A.D. noted the veteran's history of diabetes, 
heart transplant secondary to idiopathic dilated 
cardiomyopathy, and hypertension.  The veteran's medical 
records, Dr. A.D. stated, showed that he was diagnosed with 
hypertension 10 or 11 years earlier and that it was believed 
to be secondary to the cyclosporine that the veteran took for 
his heart transplant.  Thus, Dr. A.D. concluded, the 
hypertension was not secondary to agent orange exposure.  The 
heart transplant, Dr. A.D. stated, was not secondary to agent 
orange exposure because idiopathic dilated cardiomyopathy had 
not been established as being related to agent orange 
exposure.  

Dr. A.D. also noted the veteran's previous complaints of 
fever that had ceased when the veteran had a heart 
transplant.  Regarding the cause of the fevers, Dr. A.D. 
stated that it was not possible to determine.  Regarding the 
diabetes, Dr. A.D. noted that the veteran had been diagnosed 
11 years ago according to the veteran and that the condition 
had been presumed to be related to agent orange exposure.

The Board finds Dr. A.D.'s conclusions to be probative 
because he indicated that he had reviewed the veteran's 
claims file and he provided reasons for his conclusions.  

Regarding the veteran's claim that his conditions are related 
to his fevers, the evidence simply does not support that 
theory.  Dr. A.D. specifically mentioned the fevers, yet 
failed to link them to either the heart transplant or 
hypertension.  Moreover, the veteran is not competent to 
render such an opinion, which must be provided by a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

III.  New and Material Evidence

Legal Criteria and Procedural History

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2006).  The definition of "new 
and material evidence" was revised in August 2001.  38 
C.F.R. § 3.156 (2002).  The change in the law pertains to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran's application 
to reopen his claim for service connection was initiated in 
January 2004.  Thus, the new definition of "new and material 
evidence" is applicable to his claim.  

Under the new definition, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2006).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

A review of the record shows that the veteran's initial claim 
for service-connected benefits for residuals of fever was 
denied in a September 1970 rating decision.  In 
correspondence dated in October 1970, the RO informed the 
veteran of the denial and advised him of his procedural and 
appellate rights.  The veteran failed to appeal that decision 
and it became final.  

Evidence

In the September 1970 rating decision, the RO considered the 
veteran's service medical records and a VA examination 
report, dated in August 1970.  The veteran's service medical 
records included a chronological record of medical care, 
dated in September 1969, in which the examiner reported that 
the veteran had a temperature of 104.2 degrees.  The 
veteran's separation examination report, dated in May 1970, 
was negative for complaints of findings of a fever.

In the August 1970 VA examination report, Dr. J.S. reported 
that the veteran experienced a fever in service that subsided 
within two to three days and that no final diagnosis was 
made.

Evidence pertaining to fevers received since the September 
1970 rating decision consists of a VA examination report, 
dated in April 2004, and a transcript of the veteran's travel 
board hearing, dated in January 2007.

In the April 2004 VA examination report, Dr. A.D. stated that 
the veteran reported being diagnosed with type 2 diabetes 
mellitus 11 years earlier.  According to the report, the 
veteran stated that he had a fever in service when he was 
stationed in South Korea.  The veteran reported that he 
experienced fever recurrence once a year until he had a heart 
transplant 11 years earlier.  The veteran reported that after 
the heart transplant, his fevers stopped.  The veteran denied 
a current chronic fever condition.  Dr. A.D. concluded that 
it was not possible to determine the cause of the veteran's 
fevers.

According to the travel board hearing transcript, the veteran 
testified that he initially experienced a fever in service 
and that he experienced similar fevers annually until his 
heart transplant in 1993.  The veteran stated that when he 
experienced the fevers, he took a few aspirins and laid down 
for a few hours and then he would be fine.  The veteran also 
expressed his opinion that the fevers may have been related 
to his heart transplant and hypertension.  

Initially, the Board notes that this evidence is 'new' to the 
extent it was not on file at the time of the last prior 
denial.  Nevertheless, for the reasons stated below, the 
Board finds that this evidence does not satisfy the standard 
for new and material evidence found at 38 C.F.R. section 
3.156(a) (2006).

The newly submitted evidence does not relate to an 
unestablished fact necessary to substantiate the claim, 
namely that the veteran currently suffers from a chronic 
condition that can be medically linked to service.  The lay 
statements do not establish this because the veteran is not 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The opinion in 
the VA examination report is essentially negative and 
therefore, provides no basis for granting service connection.  
Thus, the newly submitted evidence is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial of the claim for residuals of fever and 
does not raise a reasonable possibility of substantiating the 
claim. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

1.  Service connection for a heart transplant as directly 
related to service is denied.

2.  Service connection for hypertension as directly related 
to service is denied.

3.  New and material evidence having not been received, 
entitlement to service connection for residuals of fever is 
denied.


REMAND

Service connection may be established on a secondary basis 
for a disability that was aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In the 
April 2004 VA examination report, Dr. A.D. did not provide an 
opinion as to whether either the veteran's heart transplant 
or hypertension had been aggravated by his service-connected 
diabetes mellitus.  The claims file should be returned to Dr. 
A.D. so that such an opinion can be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to Dr. A.D. and 
request that he review all pertinent 
records and offer an opinion as to whether 
it is more likely than not (i.e., probably 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
service-connected diabetes mellitus 
aggravated either the heart transplant or 
hypertension.  

2.  Thereafter, the veteran's claims of 
entitlement to service connection for a 
heart transplant and hypertension as 
secondary to the service-connected diabetes 
mellitus should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


